DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments with respect to the rejection of the claims under 35 USC 101, the Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea.

Due to the amendments and Applicant’s arguments, rejections under 35 USC 102 and 103 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, and 11-18 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 9, 11-16 and 17 are related to systems, and claims 1, 3-8 and 18 are also related to a method (i.e., a process). Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 9 includes limitations that recite at least one abstract idea. Specifically, independent claim 9 recites:

A monitoring system for monitoring pressure ulcers, comprising: 
an image capturing unit for capturing at least one image corresponding to a user;  
15a processor; and 
a storing unit for storing anamnesis data of the user, a pressure ulcers prediction model and a program that, when being executed, causes the processor to: 

20retrieve the anamnesis data from the storing unit; and 
determine a pressure ulcers condition result corresponding to the at least one image and the anamnesis data according the pressure ulcers prediction model, wherein the pressure ulcers prediction model is a machine learning model including a first phase and a second phase, the processor inputs the at least one image to the first phase of the pressure ulcers prediction model for deriving a movement type from the first phase of the pressure ulcers prediction model, and the processor inputs the movement type and the anamnesis data to the second phase of the pressure ulcers prediction model for deriving the pressure ulcers condition result from the second phase of the pressure ulcers prediction model.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because when monitoring pressure ulcers in a patient, “determining” a condition result deriving a movement type from an image and then deriving the condition result by using the movement type and anamnesis data describe steps that can be performed mentally in the human mind. Additionally, the claims constitute the abstract idea of “managing human activities”, specifically managing interactions between people because of the nature of monitoring medical conditions such as ulcers are considered as managing human interactions.

The abstract idea recited in claim 9 is similar to that of claim 1 and 17.



Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 3, 5 and 11, 13 recite a further determining step for a movement type and frequency of movement in the image, and further defining the condition result, and are thus part of the abstract ideas. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”



A monitoring system for monitoring pressure ulcers, comprising: 
an image capturing unit for capturing at least one image corresponding to a user;  
15a processor; and  (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
a storing unit for storing anamnesis data of the user, a pressure ulcers prediction model and a program that, when being executed, causes the processor to: 
retrieve the at least one image from the image capturing unit;  
20retrieve the anamnesis data from the storing unit; and (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.,)
determine a pressure ulcers condition result corresponding to the at least one image and the anamnesis data according the pressure ulcers prediction model, (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) wherein the pressure ulcers prediction model is a machine learning model including a first phase and a second phase, (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) the processor inputs the at least one image to the first phase of the pressure ulcers prediction model for (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.,) deriving a movement type from the first phase of the pressure ulcers prediction model, (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))  and the processor inputs the movement type and the anamnesis data to the second phase of the pressure ulcers prediction model for (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.,) deriving the pressure ulcers condition result from the second phase of the pressure ulcers prediction model. (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of a processor and the use of a machine learning model with phases of an input of an image and outputs of the determined movement becoming inputs for the second phase, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of the use of an imaging capturing unit, a storing unit for storing patient images, and then retrieving the image data, the processor inputs the at least one image to the first phase of the pressure ulcers prediction model and the processor inputs the movement type and the anamnesis data to the second phase of the pressure ulcers prediction model, these are merely pre-solution activities. The Examiner submits that 

Additionally, claim 17 recites the use of a network interface for connecting with a network database that is used to retrieve anamnesis data. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to monitor pressure ulcers, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 4 and 12, these claims recite generating the model in a computer environment by using training of a machine learning model, and thus merely using software to tailor information and provide it to the user on a generic computer. Claims 6 and 14 further recite the gathered anamnesis data, and thus further defining the pre-solution activity. Claims 7, 8 and 15, 16 recite post solution activity of insignificant application. Claim 18 recites the machine learning model being self-learning and how the inputs and outputs of the model are used as training data, thus further reciting the use of a computer to implement the abstract idea.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those 

Regarding the additional limitation of a processor and the use of a machine learning model with phases of an input of an image and outputs of the determined movement becoming inputs for the second phase, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of the use of an imaging capturing unit, a storing unit for storing patient images, and then retrieving the image data, the processor inputs the at least one image to the first phase of the pressure ulcers prediction model and the processor inputs the movement type and the anamnesis data to the second phase of the pressure ulcers prediction model, these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting and extracting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

Additionally, claim 17 recites the use of a network interface for connecting with a network database that is used to retrieve anamnesis data. The Examiner submits that this additional buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1, 3-9, and 11-18 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


The following has been considered as relevant prior art however have not been used in the above rejection:
US 2015/0109442 A1 to Derenne et al . teaches of managing the health of a bed-ridden patient and to manage the presence of pressure ulcers with the use of historical data and monitoring devices, however does not teach of a first and second phase of a  trained machine learning model to determine movements and derive a pressure ulcer condition.
US 2021/0219873 A1 to Receveur et al. teaches of using a video stream to monitor a patient’s movement frequencies, however does not teach of a first and second phase of a  trained machine learning model to determine movements and derive a pressure ulcer condition.
US 2020/0060910 A1 to Lightcap et al. teaches of controlling a patient’s bed to change the position to manage their ulcers, however does not teach of a first and second phase of a  trained machine learning model to determine movements from imaging data and derive a pressure ulcer condition.
US 2013/0090571 A1 to Nourani et al. teaches of pressure ulcer management using pressure sensor mapping to track the turning and movement of the patient to alert medical staff of potential formation of ulcers, however does not teach of a first and second phase of a  trained machine learning model to determine movements from imaging data and derive a pressure ulcer condition.
NPL “Predictive models for pressure ulcers from intensive care unit electronic health records using Bayesian networks” teaches of using historical (anamnesis) health data to determine the risk of a patient having pressure ulcers using Bayesian networks, however does not teach of tracking the movement of the patient via imaging and the use of a multi-phased machine learning model to determine the ulcer condition.
WO 2021/076628 A1 to Cowan et al. teaches of using imaging to determine a pressure ulcer using image analysis on the area of the skin using a predictive model, however does not teach of tracking the movement of the patient via imaging and the use of a multi-phased machine learning model to determine the ulcer condition.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686